DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 6 each recite “the overflow valve is structured as a valve plate, wherein a valve plate” where it is unclear to the Examiner if the second instance of the valve plate is a new valve plate. A review of the specification has clarified the following interpretation and therefore for examination purposes, the phrase “the overflow valve is structured as a valve plate, wherein a valve plate” will be treated as “the overflow valve is structured as a plate valve, wherein [[a]] the valve plate”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4865525 (Kern hereinafter). 
Regarding claim 1, Kern teaches a metering pump (Figure 1) that discloses a suction valve (Suction valve ); a pressure valve (Pressure valve 9); a metering head having a suction side and a pressure side (Metering head 11 within 3 connected to the suction and pressure valves), wherein the metering head is closed off with the suction valve on the suction side and with the pressure valve on the pressure side (Figure 1); a membrane arranged for alternating generation of a partial vacuum and of an excess pressure in the metering head (Diaphragm 11); an overflow line leading out of the metering head (Overflow Line 20); and (f) an overflow valve associated with the metering head and arranged between the suction valve and the pressure valve (Overflow valve 38 per Figure 3), wherein the overflow valve opens up the overflow line leading out of the metering head when an upper pressure limit value is reached in the metering head (Column 3 Lines 14-18).

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0114064 (Akita hereinafter).
Regarding claim 5, Akita teaches a two way valve insert fully capable of being using in a metering pump that discloses a suction valve (Figure 2, valve 30 with body 32 forming the suction valve due to the flow traveling along the “A” direction); and an overflow valve directly following the suction valve in a conveying direction (Valve 40); wherein the overflow valve is displaceable between a shut-off position and a release position (Evident from the spring positioned behind the valve, the closed position being shown in Figure 2 and the open being when the spring is depressed via the return flow); wherein in the shut-off position, the overflow valve closes off inflow to an overflow line leading out of the valve insert (Inherent when the flow pushed the valve body 32 off of 31a that the valve 40 would remain closed); and wherein in the release position, the overflow valve opens up the inflow (When the pressure travelling opposite the direction “A” [“B” direction] is sufficient to depress the spring 45 to open the valve 40).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 4865525 (Kern) in view of US 2011/0114064 (Akita).
Regarding claim 2, Kern’s teachings are described above in claim 1 where Kern further discloses wherein an access to the overflow line is associated with a housing wall adjacent to the overflow valve (Figures 1 and 3 show the fluid lines where it is being interpreted by the Examiner that these lines are all within a common housing) but are silent with respect to  the overflow valve directly follows the suction valve in a conveying direction.
However, Akita teaches a due flow check valve (Figure 2) that discloses an overflow valve directly following a suction valve in a conveying direction (Figure 2, valve 30 with body 32 forming the suction valve due to the flow traveling along the “A” direction with the overflow valve 40 being directly after the valve 30 in the broadest reasonable interpretation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the overflow valve and suction valve of Kern with the dual direction check valve as the suction valve of Akita to minimize the fluid lines while simplifying the fluid paths of the metering pump. 
Regarding claim 3, Kern’s modified teachings are described above in claim  where the combination of Kern and Akita would further disclose that the overflow valve separates the suction valve from an interior of the metering head (Under the broadest reasonable interpretation, a portion of the valve 40 in Akita separates a portion of the suction valve 30 in Akita from the metering chamber 3 of Kern), but has a passage opening for medium drawn in through the suction valve (Evident from Figure 2 of Akita for the flow to pass through 30 and 40).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 4865525 (Kern) in view of US 2011/0114064 (Akita) and further in view of US 3895647 (Willenbrock hereinafter).
Regarding claim 4, Kern’s modified teachings are described above in claim 3 where Akita further discloses wherein the is displaceable between a shut-off position and a release position counter to a pressure spring (Akita, when valve 30 is opened the valve 40 will be closed and when the pressure is sufficient to close the valve 30 the valve 40 can be opened).
Kern, per Akita, is silent with respect to the overflow valve is structured as a plate valve and has an edge bulge that faces away from the suction valve, and closes off inflow to the overflow line in the shut- off position and opens the inflow up in the release position.
However, Willenbrock teaches a plate valve that discloses an edge bulge that faces away downstream end (Figure 2, plate valve 4 with bulges toward 13 on the outer periphery of 9). The resultant combination would be such that when the ball valve of Akita is replaced with the plate valve of Willenbrock, the plate valve will close off inflow to the overflow line in the shut- off position and opens the inflow up in the release position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the ball valve set up of Kern and Akita with the plate valve of Willenbrock via simple substitution to perform the well-known and predictable result on preventing or allowing fluid to pass. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0114064 (Akita) in view of US 3895647 (Willenbrock).
Regarding claim 6, Akita’s teachings are described above in claim 5 where Akita further discloses that wherein the valve that has a passage opening for medium drawn in through the suction valve is displaceable counter to a pressure spring (Opening for feeding the valve 40 when the suction valve 30 is depressed).
Akita is silent with respect that the overflow valve is structured as a plate valve and has an edge bulge for closure of the overflow line facing away from the suction valve.
However, Willenbrock teaches a plate valve that discloses an edge bulge that faces away downstream end (Figure 2, plate valve 4 with bulges toward 13 on the outer periphery of 9). The resultant combination would be such that when the ball valve of Akita is replaced with the plate valve of Willenbrock, such that the valve has an edge bulge for closure of the overflow line facing away from the suction valve.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the ball valve set up of Kern and Akita with the plate valve of Willenbrock via simple substitution to perform the well-known and predictable result on preventing or allowing fluid to pass.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746